211 S.W.3d 654 (2007)
Lisa SUMNICHT, Respondent,
v.
William Ray SUMNICHT, Appellant.
No. WD 65960.
Missouri Court of Appeals, Western District.
January 23, 2007.
Marilyn M. Shapiro, Kansas City, MO, for Appellant.
John K. Allinder, Independence, MO, for Respondent.
Before: THOMAS H. NEWTON, P.J., PATRICIA A. BRECKENRIDGE, and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Mr. William Ray Sumnicht appeals the trial court's decision awarding his former wife, Ms. Lisa Sumnicht (Serridge), certain property, attorney fees, and ordering specific debt to him.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).